Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 1 has been amended to recite a product-by-process limitation regarding the supply rate of methyloxirane during the polymerization reaction used to prepare the alkyloxirate derivative. In particular, the amended claim requires that the supply rate when between 5 and 20% by weight of the methyloxirane has been supplied is faster than the supply rate when between 20 and 50% of the methyloxirane has been supplied, whichin turn is faster than the supply rate when between 50 and 100% by weight of the methyloxirane has been supplied. The data supplied in the specification indicates that alkyloxirane derivatives made by this process results differ from those made by a polymerization reaction where the methyloxirane is supplied at a uniform rate, and the product-by-process limitation must therefore be given weight. The prior art does not teach preparing the claimed alkyloxirane derivatives by polymerizing methyloxirane while varying the supply rates as recited in the amended claims, and one of ordinary skill in the art would not have been motivated to modify the prior art, as exemplified by the Sugiyama reference discussed in the previous office action, in order to prepare alkyloxirane derivatives according to the claimed method. Brown (U.S. PG Pub. No. 2014/0275313) discloses a process for preparing polyoxyalkylene polyether polyols using DMC catalysts, wherein carrying out the reaction at a higher temperature between 2 and 50% of the total oxide feed aids in preventing deactivation of the DMC 
The amendments to the specification filed 12/17/20 overcome the remaining objections to the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771